                                                                                   JS6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
     Case No.      2:20-CV-09382-RGK-JPR                                    Date    October 20, 2020
     Title         LARUINDA GALLELLI v. FCA US LLC




 Present: The                 R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
   Joseph Remigio (Not Present)                         Not Reported                            N/A
             Deputy Clerk                        Court Reporter / Recorder                   Tape No.
             Attorneys Present for Plaintiff:                      Attorneys Present for Defendants:
                      Not Present                                            Not Present
 Proceedings:              (IN CHAMBERS) Order Re: Order Remanding Action to State Court

       On September 14, 2020, Laurinda Gallelli (“Plaintiff”) filed a Complaint against FCA US LLC
(“Defendant”) alleging violations of the Song-Beverly Warranty Act.

      On October 15, 2020, Defendant removed the action to federal court alleging jurisdiction on the
grounds of diversity of citizenship. Upon review of Defendant’s Notice of Removal, the Court hereby
remands the action for lack of subject matter jurisdiction.

         Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54(2014). Whether or not the plaintiff
challenges these allegations, a court may still insist that the jurisdictional requirement has been
established by a preponderance of the evidence. Gaus v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir.
1992).

         In her complaint, Plaintiff seeks damages, including compensatory damages, restitution,
statutory remedies, as well as attorneys’ fees and costs under the Song-Beverly Warranty Act. In support
of its removal, Defendant looks to Plaintiff’s allegation that she “suffered damages in a sum to be
proven at trial in an amount that exceeds $25,000.” (Compl. ¶ 12.) Defendant then adds to that amount,
civil penalties of twice the amount of actual damages, to arrive at an amount in controversy greater than
$75,000, not including attorneys’ fees.


   CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                Page 1 of 2
                                                                                 JS6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
     Case No.      2:20-CV-09382-RGK-JPR                                  Date     October 20, 2020
     Title         LARUINDA GALLELLI v. FCA US LLC

         However, based on Plaintiff’s allegations, it is not clear that her actual damages exceed $25,000.
Therefore, calculating civil penalties using $25,000 as the starting point is improperly speculative. With
respect to her damages, while the Song-Beverly Warranty Act allows a plaintiff to recover the full
purchase price of the car, this amount must be reduced to account for any use by plaintiff prior to the
first repair of the vehicle. See Tokmakova v. Volkswagen Group of America, Inc., 2012 WL 12952629,
at * 2–3. Here, there is there no indication as to how many miles Plaintiff drove the car prior to the first
repair. Without such facts, the Court is left with considerable doubt as to the amount in controversy.
Accord Tokmakova, 2012 WL 12952629, at *3. Further, a plaintiff’s recovery is limited to the actual
payment amount to the seller. See Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1008 (N.D.
Cal. 2002). Again, there are no facts indicating how much money has been paid.

        As Defendant points out, Plaintiff would be entitled to civil penalties and attorneys’ fees if the
action succeeds. As to attorneys’ fees, however, the Court finds that Defendant has not carried its
burden of showing by a preponderance of the evidence the amount of future attorneys’ fees. At best,
Defendant has provided only speculation. As to civil penalties, Defendant has not offered any evidence
to support such an award. Moreover, given Defendant’s failure to provide any estimate with respect to
actual damages, civil penalties, which are based on actual damages, are similarly deficient.

       Accordingly, the Court finds that Defendant has neither plausibly alleged that the amount in
controversy meets the jurisdictional requirement, nor satisfied its burden of showing such requirement
by a preponderance of the evidence.

       In light of the foregoing, the action is hereby remanded to state court for all further proceedings.

       IT IS SO ORDERED.

cc: Los Angeles County Superior Court, 20STCV34689

                                                                                               :

                                                        Initials of Preparer                  jre




   CV-90 (06/04)                       CIVIL MINUTES - GENERAL                                 Page 2 of 2
